MEMORANDUM **
Yi-Ming Yao, a native and citizen of the People’s Republic of China, petitions for *798review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s (“IJ”) order denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, and may reverse only if the evidence compels a contrary conclusion. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility determination which was based on the IJ’s finding that Yao’s testimony was vague and evasive and contained inconsistencies that went to the heart of his claim regarding when his wife was pregnant, when his children were born, and whether his wife received documents from the family planning office regarding sterilization. See de Leon-Barrios v. INS, 116 F.3d 391, 393-94 (9th Cir. 1997) (where discrepancies that are central to the claim are present and no satisfactory explanation has been provided, an adverse credibility finding is supported by the record). In the absence of credible testimony, Yao did not establish eligibility for asylum, withholding of removal, or CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.